DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and/or Claims
2. 			The claims dated 10/30/2019 are being considered. Claims 1-4, 6-7, 10-16 and 20-26 are currently pending.

Election/Restrictions
3.		Applicant’s election of Group I, claims 1-4, 6-7 and 10, in the reply filed on 27 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.		Claims 11-16 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.
5. 		The requirement is still deemed proper and is therefore made FINAL.
6.		Claims 1-4, 6-7 and 10 drawn to a recombinant stem cell, are under examination in the instant application.

Specification
7.		The disclosure is objected to because of the following informalities: 
Internet address: The disclosure contains an embedded hyperlink and/or other form of browser-executable code (see, for example, page 54, para 000127; page 71, para 000170). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
8.		Appropriate correction is required.


Claim Rejections - 35 USC § 112-Second paragraph
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.		Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.		Claim 1 is vague and unclear as the limitation “directly expresses” is confusing. It is not apprehensible as to what is encompassed within the term “directly”, and what is excluded from its scope (or what is not “direct”). The claim fails to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention. Appropriate clarification and correction are required.
12.		Claims 2-4, 6-7 and 10 are rejected as directly or indirectly depending from an indefinite claim.


Claim Rejections - 35 USC § 102
13.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.		Claims 1-4, 6-7 and 10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Choi et al, Nature 515: 274-278 (1-27), 2014 (IDS).
15.		The claims are directed to a recombinant stem cell comprising a modified amyloid beta precursor protein (APP) gene comprising an amyloid beta peptide coding sequence (Aβ), wherein the cell directly expresses Aβ (claim 1); wherein the: Aβ coding sequence is an Aβ1-40 or an Aβ1-42 sequence (claim 2); and the modified APP gene comprises a secretory signal sequence (claim 3). Claim 4 recites that the recombinant stem cell further comprises a modified Apolipoprotein E (APOE) gene conferring a genotype as listed in the claim. Claim 6 recites that the recombinant cell further comprises a lineage-related reporter gene, which encodes a cell type marker from the claimed list and a fluorescent reporter (claim 7), the fluorescent reporter being a fluorescent protein gene selected from those listed in claim 10.
16.		Choi et al teach the generation of lentviral constructs comprising mutated (modified) APP, and transfection of these constructs into human neural stem cells (ReN) (recombinant stem cell), wherein the ReN cells reveal increased levels of Aβ40 and Aβ42 (Aβ1-40, Aβ1-42), i.e. the APP sequence inherently comprises the Aβ1-40 and Aβ1-42 coding sequences. Even though the reference does not teach that the cell expresses Aβ encoded by the Aβ coding sequence (instant claims 1, 2), this would be inherent as increased levels of Aβ1-40, Aβ1-42 are secreted from the recombinant stem cell, a process known to follow gene (Aβ coding sequence) expression and translation. Additionally, the expression would be considered as direct, as Choi et al do not teach additional requirements/steps for increased Aβ levels. The reference does not teach that the modified APP gene comprises a secretory signal sequence (instant claim 3). However, this would be inherently present as APP and Aβ are expressed in the cell, and as Aβ is also released (secreted) from the cell (instant claims 1-3). Choi et al teach that the transfected (recombinant) cells comprise GFP, mCherry (fluorescence reporter genes), and show increased neuronal and glial marker genes (i.e. have lineage-related reporter genes comprising a sequence that encodes a marker gene and reporter gene) (page 2, para 2) (instant claims 6-7, 10). Choi et al also teach that the ReN cells carry the APOE ε3/ε3 (or APOE3/E3) genotype, inherently implying that it comprises a modified APOE gene (instant claim 4) (page 2, para 2, 3). Choi et al therefore, anticipate the claimed product.


Conclusion
17.         	No claims are allowed.			
			18.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
19.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
30 July 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699